Citation Nr: 1029563	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-46 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a facial 
laceration.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision issued by the 
Boston, Massachusetts regional office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the Veteran's claims for 
service connection.  

In February 2010, the Veteran, accompanied by his spouse and his 
authorized representative, appeared at a video hearing before the 
below-signed Acting Veterans Law Judge sitting in Washington, DC.  
A transcript of that hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For the reasons set forth below, the Board finds that further 
development of the record and scheduling of VA examinations are 
necessary before the Board may proceed to adjudicate the claims 
on appeal.

During the February 2010 hearing, the Veteran stated that he had 
participated in a VA Agent Orange test approximately 25 days 
earlier.  (See February 2010 Board hearing transcript at page 8.)  
He also reported that he was receiving mental health treatment 
from VA and had been diagnosed with posttraumatic stress disorder 
(PTSD).  A letter from a VA clinician indicates that he began 
being seen by the VA at PTSD clinic in February 2010.  The claims 
file reflects VA treatment records dated April 2008 to June 2008.  
As the Veteran has undergone more recent VA medical treatment and 
examination, while this case is in remand status, the RO/AMC 
should obtain any additional pertinent medical records.  See 38 
U.S.C.A. 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The claims file also reflects a February 2010 letter from a 
private physician, Dr. Grace of PMG Internal Medicine, Court 
Street, stating that the Veteran was under his care for 
depression.  However, the claims file does not reflect that any 
associated treatment notes were sought.  The RO/AMC also should 
attempt to assist the Veteran in obtaining these records.  See 38 
U.S.C.A. 5103A(a)-(c). 

As part of the VA's to assist, VA must obtain Social Security 
Administration (SSA) records when they may be relevant.  See Golz 
v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010); Voerth v. West, 13 
Vet. App. 117, 121 (1999).  Of record is an October 2009 letter 
that the Veteran wrote to Senator John Kerry.  In the letter, the 
Veteran states that as of December 2008 he has been "out on 
Social Security Disability."  However, no SSA records have been 
associated with the claims file.  Accordingly, the RO/AMC should 
contact the SSA and ascertain if the Veteran has applied for SSA 
benefits and if so, obtain copies of the relevant records, 
including the complete medical records upon which any decision 
was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).  Although not dispositive as to an issue that 
must be resolved by VA, any relevant findings made by the SSA are 
evidence that must be considered.  See White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  The law mandates that provide a medical examination 
when necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2009).  

The Veteran has filed claims of entitlement to service connection 
for a back disability, depression, residuals of a facial 
laceration (claimed as resulting from a water blaster), 
hypertension, skin spots, and COPD.  

With regard to the lung disability, COPD, attributed to exposure 
to Agent Orange, the law provides that, for veterans who served 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending May 7, 1975, service connection may be 
presumed for certain diseases (enumerated by statute and 
regulations) that become manifest within a particular period, if 
any such period is prescribed.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  Although, based on his service in Vietnam, the Veteran 
is presumed to have been exposed to Agent Orange, his diagnosed 
COPD is not among the disorders presumptively linked to herbicide 
exposure.  However, the Board notes that he may still, under 
applicable laws and regulations, show service connection on a 
non-presumptive basis, from disability or injury incurred in or 
aggravated by active military service.  See, e.g., Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009).

The Veteran has submitted a November 2008 statement from a 
private physician observing that Agent Orange exposure has been 
associated with chronic respiratory diseases and that it was 
possible such exposure may have contributed to his decreased lung 
function.  A February 2009 letter from a private physician is 
less specific but is to similar effect.  The Veteran is presumed 
to have been exposed to Agent Orange during his service in 
Vietnam, has claimed service connection for COPD secondary to 
Agent Orange exposure, and has submitted a private medical 
opinion indicating that such exposure may have contributed to his 
current condition.  As such, the Board finds that a medical 
opinion is necessary to determine whether the Veteran's COPD is 
attributable to his service.   See 38 U.S.C.A. § 5103A(d)(2); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the claims for service connection for a back 
disability, residuals of a facial laceration, and depression, the 
Veteran's service treatment records reflect that, although he was 
evaluated as normal at time of enlistment and separation, he was 
seen in March 1971 for a back ache, in August 1971 for a surface 
abrasion (noted as resulting from a water blaster) extending from 
his left temporal forehead to his left ear, and in September 1971 
for fatigue and poor appetite.  The Veteran's wife testified at 
the February 2010 hearing that he had seemed emotionally 
different ever since returning home from service.

Under VA's duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009); Charles v. Principi, 16 Vet. App. 370 
(2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision on 
a claim, where the evidence of record, taking into consideration 
all information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").  

As the claims file reflects that the Veteran experienced in-
service injuries or events -specifically a back ache, a left 
temporal abrasion, and fatigue with lack of appetite- a medical 
examination is warranted for the claims of entitlement to service 
connection for a back disability, residuals of a facial 
laceration, and depression.  

In regard to the claims for hypertension and skin spots, the 
Board notes that the claims file does not reflect any evidence of 
in-service injury or any medical evidence linking either 
condition to service.  Further, the Veteran testified in the 
February 2010 hearing that he was not diagnosed with hypertension 
until approximately one decade after separation from service and, 
in regard to his claim for skin spots, "the problem [he] had 
from Vietnam did subside" and, although he did afterwards 
experience some skin spots, those spots seemed to be caused by 
the sun and were "much different" from the in-service 
condition.  As such, the current record does not present the 
criteria, under 38 C.F.R. § 3.159(c)(4), for a medical 
examination for the claims for service connection for 
hypertension and skin spots.  However, as all the claims are 
being remanded for additional development, should such evidence 
be added to the record, an examination may become necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC must obtain any records of 
relevant VA treatment not currently 
associated with the claims file, to include 
but not limited to any relevant records of 
VA treatment prior to April 2008 or after 
June 2008.  

A letter from a VA clinician dated in 
February 2010 indicates that the Veteran 
was initially seen on February 4, 2010, at 
the Brockton, VA, PTSD clinic; records of 
his treatment at this clinic must be 
obtained and associated with the claims 
file.  

The Veteran should be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file - to specifically include, but not 
limited to, treatment records from Dr. 
Grace of PMG Internal Medicine.  

The RO/AMC must then obtain these records 
and associate them with the claims folder.  

If VA is unsuccessful in obtaining any 
private medical records identified by the 
Veteran, it must inform him and provide him 
an opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must seek to obtain the 
records of a VA Agent Orange examination, 
said by the Veteran at his February 2010 
hearing to have occurred approximately 25 
days prior to the hearing. 

3.  The RO/AMC will ask the Veteran whether 
he is in receipt of SSA disability benefits 
and, if so, will obtain from the SSA and 
associate with the claims file a copy of the 
relevant documentation pertinent to its 
decision(s) regarding any such claim(s) for 
benefits.  This documentation should 
specifically include medical records and 
records of adjudicative determinations.  

4.  The RO/AMC must then schedule the 
Veteran for examinations at an appropriate 
VA facility with health care providers of 
suitable background and experience to 
determine whether any current mental 
disorder, back disability, residuals of 
facial laceration, or COPD began during 
service or is related to any incident of 
service.

This should include a medical opinion as to 
whether the Veteran's COPD is a result of or 
has been aggravated by his in-service 
exposure to Agent Orange.

If the development directed above results in 
additional evidence, meeting 38 C.F.R. § 
3.159(c)(4) for scheduling of VA 
examinations, with respect to the Veteran's 
claims for service connection for 
hypertension and service connection for skin 
spots, examinations must also be scheduled 
for those claimed disabilities.  

The following considerations will govern the 
examinations:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiners in conjunction with 
the examinations.  The examination 
reports must reflect review of 
pertinent material in the claims 
folder.

b.	After reviewing the claims file and 
both interviewing and examining the 
Veteran, the examiners must conduct any 
necessary tests or studies and provide 
findings with respect to any pertinent 
diagnosed condition.  

c.	With regard to the mental disorders 
examination, the examiner must provide 
findings as to whether the Veteran has 
depression and/or PTSD, and any other 
currently diagnosed mental disorder.  

d.	Each examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether any 
disability resulted from disease or 
injury incurred in or aggravated by 
service, or had its onset in service; 
in regard to the claim for COPD, the 
examiner must address any etiological 
relationship with the claimed exposure 
to herbicides.  

e.	Any necessary tests or studies must 
be conducted, and all clinical findings 
should be reported in detail.  In all 
conclusions, the examiners must 
identify and explain the medical basis 
or bases, with identification of 
pertinent evidence of record.  

f.	If any examiner finds that he is 
unable to render a requested opinion 
without resort to mere speculation, he 
or she must provide a thorough medical 
rationale for such a finding. 

5.  After the above development has been 
completed, the RO/AMC must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  If any examination 
report does not include adequate responses 
to the specific opinions requested, it must 
be returned to the providing physician for 
corrective action.

6.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims for 
service connection.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



